DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 26 and 27 are allowable for setting forth a dunnage apparatus comprising a converting station for converting a line of high-density material into low-density dunnage and dispensing the dunnage along a path in a downstream direction, and a cutting member having a curved cutting edge having cutting teeth with tips that are aligned to define the convex shape of the cutting edge, wherein the cutting teeth sequentially cut through the line of dunnage when the line of dunnage is pulled against the cutting member.
For example, Yampolsky et al. (6,910,997), hereinafter Yampolsky, teach a dunnage apparatus comprising a converting station 36 for converting a line of high-density material into low-density dunnage and dispensing the dunnage along a path in a downstream direction, and a cutting member 47.
However, Yampolsky does not teach the cutting member having a curved cutting edge having cutting teeth with tips that are aligned to define the convex shape of the cutting edge, wherein the cutting teeth sequentially cut through the line of dunnage when the line of dunnage is pulled against the cutting member. There is no motivation to replace the zig-zag cutting member 47 (Fig. 8) with a curve cutting member since the roller 52 (Fig. 8) could not press entire width of the line of dunnage against the cutting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/PHONG H NGUYEN/Examiner, Art Unit 3724